Upon petition for rehearing. Per Curiam : By the petition we are for the first time told that the abstract of the record is defective and that some of the evidence introduced by appellant was received over objection and upon promise of connection which it is now claimed was not kept, and that this and other evidence received over objection was, as counsel believe, disregarded by the trial judge. Granting all that is claimed in this behalf, it would only affect that part of the opinion in which we held that Holmes cancelled the policy of his own volition, and not that part which holds that Holmes, having notice of LeMay’s being no longer appellant’s agent, could not legally cancel the policy at his request. The petition for rehearing is therefore denied. Retition denied.